DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please replace Claim 1 with the following:
1. A rectifier for use in a receiver of a wireless power transfer system, the rectifier for receiving wireless power transferred from a transmitter of the wireless power transfer system, the rectifier comprising a field effect transistor (FET) comprising: 
a source terminal electrically connected to ground; 
a drain terminal electrically connected to a receive element of the receiver, the receive element for extracting power from the transmitter of the wireless power transfer system; and 
a gate terminal electrically connected to the receive element, the gate terminal driven by a gate signal in phase with an input signal received at the receive element; and
a trigger circuit electrically connected to the receive element and a gate driver, the trigger circuit outputting a trigger signal for operating the gate driver, wherein the trigger circuit comprises: 
a sampling circuit for sampling the input signal; and 
a delay line for delaying output of the sampling circuit such that the gate signal is synchronized with the input signal received at the drain terminal.
End of Examiner’s Amendment.

Allowable Subject Matter
Claims 1, 3, 5, and 7-16 are allowed.
The following is an examiner’s statement of reasons for the indication of allowance:
Regarding Claim 1, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a rectifier for use in a receiver of a wireless power transfer system, the rectifier for receiving wireless power transferred from a transmitter of the wireless power transfer system, the rectifier comprising a field effect transistor (FET) comprising: a source terminal electrically connected to ground; a drain terminal electrically connected to a receive element of the receiver, the receive element for extracting power from the transmitter of the wireless power transfer system; and a gate terminal electrically connected to the receive element, the gate terminal driven by a gate signal in phase with an input signal received at the receive element; and a trigger circuit electrically connected to the receive element and a gate driver, the trigger circuit outputting a trigger signal for operating the gate driver, wherein the trigger circuit comprises: a sampling circuit for sampling the input signal; and a delay line for delaying output of the sampling circuit such that the gate signal is synchronized with the input signal received at the drain terminal.
Regarding Claim 16, the prior arts of record, taken alone or in combination, do not teach or fairly suggest a method of rectifying an input signal received at a receive element of a receiver of a wireless power transfer system, the receiver comprising a rectifier comprising a field effect transistor (FET) comprising: a source terminal electrically connected to ground; a drain terminal electrically connected to the receive element; and a gate terminal electrically connected to the receive element, the method comprising: driving the gate terminal by a gate signal in phase with the input signal received at the receive element; driving a gate driver for generating the gate signal; receiving the input signal at a trigger circuit; and operating the gate driver via a trigger signal output by the trigger circuit; sampling the input signal via a sampling circuit; and delaying output of the sampling circuit such that the gate signal is synchronized with the input signal received at the receive element.
Regarding Claims 3, 5, and 7-15, they depend from Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
8 September 2022   
  
/DANIEL KESSIE/Primary Examiner, Art Unit 2836